Title: Thomas Jefferson to Benjamin Morgan, 2 September 1810
From: Jefferson, Thomas
To: Morgan, Benjamin


          
            Dear Sir
            Bedford county Sep. 2. 10
          
           Being on a visit to a possession I have here at a distance from home, I cannot acknolege your two last letters by their dates: but one of them stated the reciept of a letter of mine which should have covered a particular document in the case of the Peytons, and the other acknoleged the reciept of the document itself and expressed your expectation that on the arrival of mr Robert Peyton, mr Duncan would not hesitate to pay the money due to Craven Peyton on whose behalf I had written. I have barely a knolege of the person of mr Rob. Peyton, but none at all of his character, his circumstances, whether he is under any difficulties, what they are, or what might be his conduct under circumstances unknown to me. I have therefore no reason to subject the case to his correctness, altho’ I have none to doubt it. I know the division of the estate to have been fair, & with the consent of all the parties, and this not only from all their signatures to the instrument of division, but from having heard each of them individually speak of it as such; and mr Robert Peyton particularly in a short interview with him and his brother when they requested me to become the channel of remittance. I know too that mr Rob. Peyton recieved and carried with him from hence the negroes constituting his part. a part of the money is due to me, the residue belongs justly to Craven Peyton whom I know to be much in want of it. under these circumstances, I am in hopes mr Duncan will feel himself justified by the documents forwarded to pay you the money for me, according to the authority signed by all the parties, and which will justify him, even were Rob. Peyton to countermand it, his authority over it having ceased by the division & the notification of it to mr Duncan. altho’ your kind attention to this matter has been sufficiently manifested, it still gives me pain to multiply the occasions of troubling you with it. Accept, I pray you the assurances of my great thankfulness and of my high esteem and respect
          
            Th:
            Jefferson
        